  Case 16-24670         Doc 40     Filed 03/05/19 Entered 03/05/19 09:56:28              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-24670
         STACY HART

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/01/2016.

         2) The plan was confirmed on 09/20/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/18/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-24670        Doc 40        Filed 03/05/19 Entered 03/05/19 09:56:28                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $3,555.00
       Less amount refunded to debtor                             $180.00

NET RECEIPTS:                                                                                       $3,375.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,857.80
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $150.25
    Other                                                                     $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,029.81

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
Acceptance Now                    Secured        1,000.00            NA          2,364.00        199.87     145.32
Acceptance Now                    Unsecured      1,364.00            NA               NA            0.00       0.00
ARMOR SYSTEMS CORP                Unsecured         256.00        256.00           256.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,028.00       1,583.75         1,583.75           0.00       0.00
COMMONWEALTH EDISON               Unsecured         450.00        419.00           419.00           0.00       0.00
COMMONWEALTH EDISON               Unsecured         164.00          0.00             0.00           0.00       0.00
CREDIT MANAGEMENT LP              Unsecured         395.00           NA               NA            0.00       0.00
CREDIT PROTECTION ASSOC           Unsecured          76.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured          44.00           NA               NA            0.00       0.00
FRANKS ADJUSTMENT BUREAU INC      Unsecured         104.00           NA               NA            0.00       0.00
FRANKS ADJUSTMENT BUREAU INC      Unsecured         104.00           NA               NA            0.00       0.00
IL DEPT OF HUMAN SERVICES         Unsecured         900.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured      1,306.00       1,306.91         1,306.91           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         150.00        283.73           283.73           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured          77.00           NA               NA            0.00       0.00
SPOT LOAN                         Unsecured      1,434.00           0.00             0.00           0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA          98.95            98.95           0.00       0.00
UNIVERSITY OF CHICAGO MED CTR     Unsecured         800.00           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,058.00     18,182.76        18,182.76            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,785.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,634.00            NA               NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,376.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-24670         Doc 40      Filed 03/05/19 Entered 03/05/19 09:56:28                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $2,364.00            $199.87           $145.32
 TOTAL SECURED:                                           $2,364.00            $199.87           $145.32

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,131.10                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,029.81
         Disbursements to Creditors                               $345.19

TOTAL DISBURSEMENTS :                                                                        $3,375.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
